(Appeal No. 1.) Order of the Surrogate’s Court of Suffolk county, denying on reargument the motion of Charles Arthur McKevett, individually, for a jury trial in a proceeding under section 231-a of the Surrogate’s Court Act, reversed on the law, with ten dollars costs and disbursements, payable out of the estate, and motion granted. (Appeal No. 2.) Order denying on reargument the similar motion of the administrators reversed on the law, with ten dollars costs and disbursements, payable out of the estate, and motion granted. In the opinion of this court, a party to such a proceeding is entitled to a jury trial as a matter of right. The earlier eases to the contrary must be deemed to have been overruled by Matter of Matheson (265 N. Y. 81). Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.